DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-15 were filed October 20, 2020.
	The amendment received July 22, 2022 amended claims 1, 5, and 11; canceled claims 4 and 6-10; and added new claims 16-18.
	Claims 1-3, 5, 11-18 are currently pending.
	Claims 1, 2, 5, and 16-18 are currently under consideration.
Election/Restrictions
Applicants elected, without traverse, Group I (claims 1-10 and 15) in the reply filed on December 29, 2021. Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. 

Applicants elected, without traverse, a fragment of SEQ ID NO: 4/PKC in the reply filed on December 29, 2021. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 3, 6-8, 10, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. 
Please note: applicants neglected to elect a single, specific species of what is administered. Applicants elected a subgenus of a fragment of SEQ ID NO: 4/PKC. In addition, applicants neglected to elect a single, specific species of function (see page 5 of the Restriction Requirement mailed October 29, 2021). Therefore, claims 3, 10, and 15 are withdrawn. 
Priority
	The present application is a CON of 15/114,080 filed July 26, 2016 (now U.S. Patent 10,821,159) which is a 371 (National Stage) of PCT/EP2015/051856 filed January 29, 2015 which claims foreign priority to EP 14153017.0 filed January 29, 2014.
Withdrawn Objections
The objection to claim 1 regarding changing the conjunction “and” is changed to “or” or “and/or” so that the subject in need of treatment is not required to have each and every disease/condition in the preamble is withdrawn in view of the amendment received July 22, 2022. 

The objection to claim 1 regarding “insulin resistance” being recited twice in the preamble (see lines 2 and 3) is withdrawn in view of the amendment received July 22, 2022. 

The objection to claim 1 regarding all method steps should be recited as active, positive steps (i.e. “the administration of” should read “administering”) is withdrawn in view of the amendment received July 22, 2022. 

The objection to claim 4 is withdrawn due to the cancellation of the claim in the amendment received July 22, 2022.
The objection to claim 9 is withdrawn due to the cancellation of the claim in the amendment received July 22, 2022.
Withdrawn Rejections
The rejection of claim 4 on the basis that it contains an improper Markush grouping of alternatives is withdrawn in view of the cancellation of the claim in the amendment received July 22, 2022.

The rejection of claims 1, 2, 4, 5, and 9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the amendments received July 22, 2022.

The rejection of claim 9 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in view of the cancellation of the claim in the amendment received July 22, 2022.  

The rejection of claims 1, 2, 4, 5, and 9 under 35 U.S.C. 101 because the claimed invention is directed to a method of treating or delaying the progression or onset of diabetes mellitus, insulin resistance, diabetic retinopathy, diabetic neuropathy, diabetic nephropathy, hyperglycemia, obesity, and hyperinsulinaemia comprising administration of a molecule inhibiting the binding of PKC (Protein Kinase C alpha type) to ALMS1 (Alstrom syndrome protein 1) to a subject in need of treatment without significantly more (e.g. the natural correlation of PKC and ALMS1 to the recited conditions/diseases) is withdrawn in view of the amendment received July 22, 2022.

The rejection of claims 1, 2, 4, 5, and 9 under 35 U.S.C. 102(a)(1) as being anticipated by Menne et al. U.S. Patent Application Publication 2005/0250719 published November 10, 2005 is withdrawn in view of the amendment received July 22, 2022.

The rejection of claims 1, 2, 4, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawrence U.S. Patent Application Publication 2007/0254312 published November 1, 2007 is withdrawn in view of the amendment received July 22, 2022.
New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 depends on independent claim 1. Independent claim 1 requires a length of 5-50 amino acids. Dependent claim 5 recited a length of 20 amino acids or less. Thus, claim 5 expands on the lower limit of a 5mer to encompass a 4mer, 3mer, 2mer, 1mer, etc. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 depends on independent claim 1. Independent claim 1 requires the structure of a 5-50mer of SEQ ID NO: 14. Dependent claim 16 recited a function of “increases glucose uptake by adipocytes”. It is presumed that the function is due to the structure of a 5-50mer of SEQ ID NO: 14. Thus, the claim fails to further limit the structure of independent claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 depends on independent claim 1. Independent claim 1 requires a length of 5-50 amino acids. Dependent claim 18 recited a length of 30 amino acids or less. Thus, claim 18 expands on the lower limit of a 5mer to encompass a 4mer, 3mer, 2mer, 1mer, etc. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hardie et al. U.S. Patent Application Publication 2007/0036793 published February 15, 2007.
For present claims 1, 2, 5, 16, and 18, Hardie et al. teach methods of treating diabetes and/or obesity via administering SEQ ID NO: 64 (i.e. 28mer with 100% identity to residues 146-173 of present SEQ ID NO: 14) and fragments thereof (please refer to the entire specification particularly paragraphs 5, 11, 16, 20, 23, 26, 29, 42, 45, 53-55, 109, 119, 121; Figures 19, 21).
Therefore, the teachings of Hardie et al. anticipate the presently claimed method.

Claims 1, 2, 5, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ben-Sasson U.S. Patent Application Publication 2002/0160478 published October 31, 2002.
For present claims 1, 2, 5, and 16-18, Ben-Sasson teaches methods of treating obesity and/or diabetes including Type II diabetes and complications of diabetes including neuropathy and retinopathy via administering SEQ ID NO: 6 (i.e. 19mer with 100% identity to residues 82-100 of SEQ ID NO: 14) and fragments thereof and cyclic peptides wherein cyclization can be via a linker (i.e. stapled) wherein glucose metabolism can be altered and metabolic activity of adipocytes including glucose uptake can be altered (please refer to the entire specification particularly the abstract; paragraphs 4, 5, 10, 14, 26, 44, 45, 50, 55-59, 66, 69-73, 81, 85, 86, 122, 148-156; Figures 1A, 2A).
Therefore, the teachings of Ben-Sasson anticipate the presently claimed method.

Claims 1, 2, 5, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ben-Sasson U.S. Patent Application Publication 2002/0049301 published April 25, 2002.
For present claims 1, 2, 5, and 16-18, Ben-Sasson teaches methods of treating obesity and/or diabetes including Type II diabetes and complications of diabetes including neuropathy, nephropathy, and retinopathy via administering SEQ ID NO: 3 (i.e. 20mer with 100% identity to residues 194-213 of SEQ ID NO: 14) and fragments thereof and cyclic peptides wherein cyclization can be via a linker (i.e. stapled) wherein glucose metabolism can be altered and metabolic activity of adipocytes including glucose uptake can be altered (please refer to the entire specification particularly the abstract; paragraphs 4, 9, 12, 21, 22, 38, 39, 41-43, 45-48, 54, 58, 61, 65-67; Figure 3A).
Therefore, the teachings of Ben-Sasson anticipate the presently claimed method.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 5, and 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-32 of copending Application No. 17/415,796 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed method and the method as claimed in copending Application No. 17/415,796 (reference application) are drawn to methods of treating diabetes including type II diabetes, insulin resistance, diabetic retinopathy, diabetic neuropathy, diabetic nephropathy, hyperglycemia, obesity, and/or hyperinsulinaemia via administering a peptide fragment of PKCwherein the peptide is 5-50 amino acids in length, prevents the interaction of PKC and ALMS1, and can be crosslinked (e.g. stapled).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Maintained and/or Modified* Rejections
*wherein the modification is due to amendment
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 5, and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,821,159 in view of Ben-Sasson U.S. Patent Application Publication 2002/0160478 published October 31, 2002.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed method and the method of U.S. Patent No. 10,821,159 are drawn to methods of administering SEQ ID NO: 14 including stapled SEQ ID NO: 14 to a subject with diabetes mellitus including Type II, insulin resistance, diabetic retinopathy, diabetic neuropathy, diabetic nephropathy, hyperglycemia, obesity, or hyperinsulinaemia.
However, U.S. Patent No. 10,821,159 does not claim utilizing fragments of SEQ ID NO: 14.
Ben-Sasson teaches methods of treating obesity and/or diabetes including Type II diabetes and complications of diabetes including neuropathy and retinopathy via administering SEQ ID NO: 6 (i.e. 19mer with 100% identity to residues 82-100 of SEQ ID NO: 14) and fragments thereof and cyclic peptides wherein cyclization can be via a linker (i.e. stapled) wherein glucose metabolism can be altered and metabolic activity of adipocytes including glucose uptake can be altered (please refer to the entire specification particularly the abstract; paragraphs 4, 5, 10, 14, 26, 44, 45, 50, 55-59, 66, 69-73, 81, 85, 86, 122, 148-156; Figures 1A, 2A).
The claims would have been obvious because the substitution of one known element (full-length SEQ ID NO: 14) for another (fragment of SEQ ID NO: 14) would have yielded predictable results (i.e. treatment of diabetes and/or obesity) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. utilizing fragment of SEQ ID NO: 14 to treat diabetes and/or obesity) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). 
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 10,821,159 in view of Ben-Sasson for claims 1, 2, 5, and 16-18 were considered but are not persuasive for the following reasons.
	Applicants contend that the claims are not obvious over U.S. Patent No. 10,821,159 without articulating precisely why. Applicants request that the rejection be held in abeyance.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 10,821,159 in view of Ben-Sasson renders obvious the method of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).

Claims 1, 2, 5, and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent 11,332,503 (i.e. previously copending Application No. 16/627,389) in view of Ben-Sasson U.S. Patent Application Publication 2002/0160478 published October 31, 2002. 
U.S. Patent 11,332,503 (i.e. previously copending Application No. 16/627,389) is drawn to PKC fragments including, at least, SEQ ID NOs: 9, 21-25, 31, and 33 (i.e. 100% identity to fragments of present SEQ ID NO: 14) in combination with anti-diabetic agents.
Ben-Sasson teaches methods of treating obesity and/or diabetes including Type II diabetes and complications of diabetes including neuropathy and retinopathy via administering SEQ ID NO: 6 (i.e. 19mer with 100% identity to residues 82-100 of SEQ ID NO: 14) and fragments thereof and cyclic peptides wherein cyclization can be via a linker (i.e. stapled) wherein glucose metabolism can be altered and metabolic activity of adipocytes including glucose uptake can be altered (please refer to the entire specification particularly the abstract; paragraphs 4, 5, 10, 14, 26, 44, 45, 50, 55-59, 66, 69-73, 81, 85, 86, 122, 148-156; Figures 1A, 2A).
The claims would have been obvious because a particular known technique (i.e. utilizing fragments of SEQ ID NO: 14 to treat diabetes and/or obesity) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). 
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent 11,332,503 (i.e. previously copending Application No. 16/627,389) in view of Ben-Sasson for claims 1, 2, 5, and 16-18 were considered but are not persuasive for the following reasons.
	Applicants contend that the claims are not obvious over U.S. Patent No. 10,821,159 without articulating precisely why. Applicants request that the rejection be held in abeyance.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent 11,332,503 (i.e. previously copending Application No. 16/627,389) in view of Ben-Sasson renders obvious the method of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658